Citation Nr: 0307058	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  99-22 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1970 and from December 1974 to December 1978.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Little Rock, Arkansas Regional 
Office (RO).  The veteran testified at hearings before a 
Hearing Officer at the RO in December 1998 and October 2002.

In an April 2001 decision, the Board determined that new and 
material evidence had been submitted to reopen the previously 
denied claim of entitlement to service connection for a 
bilateral knee disability.  The Board also denied the claim 
as to whether there was clear and unmistakable error in an 
August 1981 RO decision.  The issue of service connection for 
a bilateral knee disability and the issue of entitlement to 
an increased rating for PTSD were remanded to the Board for 
additional development of the evidence.


FINDINGS OF FACT

1.  A chronic bilateral knee disorder did not pre-exist the 
veteran's active service and was not present during active 
duty; nor was degenerative arthritis manifested within one 
year following discharge from active duty.

2.  The veteran's PTSD is manifested by no more than moderate 
social and occupational impairment due to nightmares, 
intrusive thoughts, avoidance of crowds and lack of 
socialization.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by active service and arthritis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§  1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3. 303, 3.307, 3.309 (2002).

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.

The veteran's claims were received in July 1998 and there is 
no issue as to provision of a form or instructions for 
applying for the benefits.  38 U.S.C.A. § 5102 (West 2002); 
38 C.F.R. §§ 3.150, 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute and the regulation clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The veteran's service medical records have been obtained.  
The RO has also obtained VA treatment records dated from May 
1979 to December 2002.  In December 1998, the veteran 
indicated that he had not received private medical treatment 
for either PTSD or the claimed knee condition.  He indicated 
that he had an employment physical which may have included 
findings regarding his knees, but he was unable to recall 
when or where that examination was conducted.  By letter 
dated in February 2002, the RO requested the veteran to 
identify all sources of recent treatment for PTSD and 
bilateral knee conditions and to furnish signed 
authorizations (VA Form 21-4142) for the release to the VA of 
private medical records.  He was advised that the RO would 
request medical records, employment records as well as 
records from other Federal agencies.  Thus, the veteran was 
notified that he should provide information (who treated him) 
and the RO would get the records.  In March 2002, the veteran 
submitted a statement indicating that he was receiving VA 
treatment for PTSD and his bilateral knee condition.  He 
stated that he had had no private treatment.  The veteran has 
not identified any additional medical records that have not 
been obtained which are pertinent to his claim.

VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the claim 
and what evidence he must provide and what VA will obtain or 
request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  As noted above, the RO has obtained 
the veteran's VA treatment records.  The veteran has not 
identified any additional VA or private treatment records 
with regard to his claim.  There is no reasonable possibility 
further assistance might substantiate the claim.  See 38 
U.S.C.A. § 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded VA examinations in 
September 1998, December 1999, May 2002 and June 2002.

On appellate review, there are no areas in which further 
development is needed.  Although the February 2002 letter 
from the RO notified the veteran of the VA's duty to assist 
under the VCAA, he and his representative have not been 
notified of the provisions of the implementing regulations.  
The Board's consideration of the VCAA regulations in the 
first instance is not prejudicial to the appellant because 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  
The notice and development undertaken by the RO and the Board 
has fulfilled the requirements of the VCAA, and no beneficial 
purpose would be served by delaying a decision for the sole 
reason of notifying the veteran of the regulations.  As 
discussed above, all pertinent evidence has been obtained and 
the veteran has been afforded VA examinations.  He has also 
had the opportunity to testify.  

There would be no possible benefit to delaying adjudication 
of the case for notice of the VCAA or implementing 
regulations.  See Soyini v. Derwinski, 1 Vet. App. at 546; 
Sabonis v. Brown, 6 Vet. App. at 430.  Under these 
circumstances, adjudication of this appeal, without referral 
to the RO for initial consideration under VCAA, poses no risk 
of harm or prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


II.  Service connection for a bilateral knee disability

On entrance examination in March 1968, the veteran denied a 
history of trick or locked knee.  The clinical examination of 
the lower extremities was normal.  There were no complaints, 
findings or diagnoses of a bilateral knee disability during 
period of active service from June 1968 to April 1970.  The 
clinical evaluation of the lower extremities was normal on 
separation examination in April 1970.

A May 1973 Report of Medical History shows that the veteran 
denied a history of trick or locked knee.  On discharge and 
re-enlistment examination in December 1974, the clinical 
evaluation of the lower extremities was normal.  In August 
1977, the veteran was seen for complaints of bilateral knee 
pain for the previous five months, first noted when playing 
basketball.  The assessment was chondromalacia.  In August 
1978, he was seen for complaints of bilateral intermittent 
knee pain for the previous two years.  The assessment was 
recurrent chondromalacia.  In September 1978, he reported 
bilateral knee pain and occasional swelling.  The assessment 
was chondromalacia.  On separation examination in December 
1978, the veteran reported a history of trick or locked knee.  
It was noted that he had a history of pain in both knees due 
to knee caps ligaments worn.  The examiner noted the problems 
stated, no present sequelae.  The clinical evaluation of the 
lower extremities was normal.  No diagnoses or defects were 
noted.  

May 1979 VA hospital records show that the veteran was 
hospitalized for treatment of hepatitis and chronic knee pain 
was noted.  There is no indication of treatment for knee 
complaints during that hospitalization.  VA outpatient 
records dated in February 1991 show that the veteran was seen 
on several occasions for complaints of bilateral knee pain.  
He initially reported that he had had knee pain for several 
years that had gotten worse in the last year.  He also 
reported an injury to the right knee ten years earlier, but 
no injury to the left side or recent injury to the right 
knee.  The diagnosis was chronic bilateral knee pain, 
probably degenerative joint disease.  February 1991 x-rays of 
the knee were normal.  An April 1991 VA orthopedic 
consultation report shows that the veteran reported long-
standing bilateral knee pain and a history of patellar 
subluxation as a younger man.  The assessment was probably 
chondromalacia, rule out hip disorder.  A November to 
December 1991 hospital summary shows that the veteran was 
admitted for detoxification.  Bilateral knee pain was noted 
and the final diagnoses included arthritis of the knees.

On VA examination in February 1992, the veteran reported 
bilateral knee pain and was unable to recall any specific 
injury to his knees.  The assessment was bilateral 
chondromalacia.  

In December 1998, the veteran testified that he was treated 
for complaints of knee pain during service and that he was 
told that the diagnosis was chondromalacia.  He indicated 
that surgical intervention was suggested during service but 
that he declined to have surgery.  He indicated that he did 
not have knee problems prior to his second period of active 
duty.  He testified that he was still having knee problems at 
the time he was discharged in 1978.  He indicted that he 
sought treatment for knee pain in 1979 at the VA.  He 
testified that he was told that the diagnosis was 
chondromalacia.  

VA outpatient records dated from January 1994 to April 2002 
show treatment for complaints of bilateral knee pain.  The 
diagnoses included bilateral knee degenerative joint disease.  
An October 1998 outpatient record shows that the veteran 
reported a history of trauma to the right knee while in 
service.  The assessment include knee pain, likely 
osteoarthritis.  An April 2000 entry also noted a reported 
20-year history of knee pain and that in 1978 doctors advised 
surgery to replace the knee caps.  The impression included 
degenerative joint disease of the knees.  

On VA examination in June 2002, the examiner indicated that 
the record, including the veteran's service medical records 
had been reviewed.  The examiner summarized the treatment for 
complaints of knee pain shown in the service medical records.  
The post service evidence regarding the knees was also 
summarized.  The diagnosis was chondromalacia of the right 
and left knees.  The examiner concluded that, based on the 
evidence of record, the currently diagnosed bilateral knee 
disability was not likely related to the knee complaints 
noted in the service medical records.  

In October 2002, the veteran testified that he had problems 
with his knees in high school.  He indicated that he believed 
that he reported this condition at the time he entered 
service.  He testified that he thought that his knee 
condition was aggravated by his service.  He indicated that 
his knee has gotten worse over the years and that he had not 
injured his knees after service.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Where a veteran served 90 days or more 
during a period of war or after December 31, 1946, and 
arthritis becomes manifest to a degree of l0 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2002).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

After a full review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and it must be denied.  The Board will first address the 
veteran's contention, first raised during his testimony in 
October 2002, that his current bilateral knee condition pre-
existed his active service and was aggravated by his active 
service.  The March 1968 entrance examination report shows 
that the veteran did not report a pre-existing knee disorder 
at the time of entry into his first period of active service.  
The examination of the knees was normal on examination.  
Thus, no bilateral knee disorder was noted at entrance into 
the first period of service.  The veteran did not report a 
pre-existing knee disorder in May 1974 or at the time of the 
December 1974 entrance examination.  There was no evidence of 
a pre-existing knee disorder shown on the December 1974 
entrance examination.  As such, no bilateral knee disorder 
was noted at entrance into the second period of service.

As no bilateral knee disorder was noted on the veteran's 
entrance into either period service, the Board must consider 
whether the presumption of soundness is overcome by clear and 
unmistakable evidence to the contrary.  38 C.F.R. § 3.304(b).  
The Board finds that it is not.  The veteran first contended 
in October 2002 that he had a knee disorder in high school 
prior to service.  In December 1998, he testified that he did 
not have any knee problem prior to his second period of 
active duty.  He never reported that history on any of the VA 
examinations regarding the knees.  There is no competent 
medical evidence showing that a knee disorder pre-existed the 
veteran's active service and he has not identified any 
medical evidence to support this contention.  The veteran has 
contended that he had a pre-existing knee disability which 
was aggravated by his active service.  The Board finds that 
his testimony that he had a knee condition prior to service 
is not credible.  As a layperson, however, the veteran is not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  Thus, his 
statements regarding medical causation are not probative.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  All 
in all, the Board finds that the evidence of bilateral knee 
disorder prior to service is not sufficiently clear and 
unmistakable to rebut the presumption of soundness.  The 
preponderance of the evidence is against a finding that the 
veteran's current bilateral knee disorder pre-existed his 
active service and was aggravated by his service.  

Presuming that the veteran did not have a diagnosable 
bilateral knee disorder on entrance into service, the 
question remains whether one was incurred during active 
military service.  The preponderance of the credible evidence 
is against such a finding.

The medical evidence does not support a finding that a 
bilateral knee disability, to include degenerative arthritis, 
was incurred during active service.  The service medical 
records show that the veteran was treated during the second 
period of active service for complaints of knee pain and 
there were diagnoses of chondromalacia.  At the time of 
separation from active service, the clinical evaluation of 
the knees was normal.  The examiner noted the reported 
history of knee problems, but found that there was no present 
sequelae.  Thus, there is no competent medical evidence 
showing the presence of a bilateral knee disorder at the time 
of separation from service.

The veteran currently has a bilateral knee disorder, 
variously diagnosed as degenerative joint disease and 
chondromalacia.  The post service medical evidence includes 
one notation of chronic knee pain in a May 1979 hospital 
records.  There is no medical evidence of treatment for 
complaints of knee pain until 1991, when the veteran sought 
treatment at the VA.  At that time he reported a several year 
history of knee pain and a right knee injury 10 years 
earlier.  There was no mention of a reported history of knee 
pain in service.  While the veteran testified that he had 
sought treatment for knee pain in 1979, there is no 
contemporaneous or otherwise reliable evidence of pertinent 
disability involving the knees until 1991, more than 10 years 
after discharge from military service.  There is no competent 
medical evidence in the post service medical records showing 
that the veteran's current bilateral knee disorder had its 
onset during active service or that arthritis was manifested 
to a compensable degree within one year after separation from 
active service.  The June 2002 opinion of the VA examiner was 
that there was no medical nexus between the complaints of 
knee pain in service and the currently diagnosed knee 
disorder.  

To the extent that the veteran is asserting that his current 
bilateral knee disorder had its onset during service, he is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
Thus, his statements regarding medical causation are not 
probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The veteran's contentions have been considered.  The Board 
finds, however, that they are not supported by the record.  
Following a full review of the record, it is clear that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a bilateral knee 
disability.  The Board has considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Increased rating for PTSD

The veteran seeks a rating in excess of 30 percent for his 
service-connected PTSD which is currently evaluated as 30 
percent disabling under Diagnostic Code 9411.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

In the field of mental disorders, the severity of disability 
is based upon actual symptomatology, as it affects social and 
industrial adaptability.  38 C.F.R. § 4.130 (2002). In 
evaluating impairment resulting from the ratable psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability based on all of the 
evidence of record.  38 C.F.R. § 4.129 (2002).

Under Diagnostic Code 9411, a 10 percent rating is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation contemplates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

On VA examination in September 1998, the veteran reported 
that he was not receiving any mental health treatment and 
that he did not take any psychotropic medication.  He 
indicated that he did not consider himself to have any mental 
health problems, but thought that he was depressed at times.  
He reported having nightmares one to two times per week, some 
of which involved military experiences.  He indicted that he 
had some intrusive thoughts about the war.  He reported that 
he avoided crowds and preferred to eat at home.  He did 
indicate that he was able to work in a large store.  He 
reported that he had been married for 25 years and had 
separated several times, most recently three months earlier.  
He reported that he felt crowded and that he had pressure on 
him.  He indicated that he worked as a night stocker at a 
grocery store for eight years.  He stated that prior to that 
he worked part time at a janitorial service, but was fired 
for drinking on the job.  He reported that when not at work, 
he tended to spend his time at home, listening to music or 
watching television.  He indicated that he did not visit 
anyone.  On mental status examination, speech was within 
normal limits.  No overt anxiety or dysphoria was noted.  
Mood was euthymic and affect was appropriate.  Associations 
were logical and no confusion was found.  The veteran was 
oriented in all spheres and no gross impairment of memory was 
observed.  No hallucination or delusions were reported or 
found.  Insight and judgment were adequate.  The veteran 
denied homicidal or suicidal ideation.  The impression was 
chronic PTSD and the global assessment of functioning (GAF) 
scale score was 57.

In December 1998, the veteran testified that he had missed 
three or four days of work due to his PTSD.  He indicated 
that he did not take any medication for PTSD.  He reported 
that he had three flashbacks a week.  He testified that he 
had mood swings and panic attacks.  He indicated that in the 
past that he had taken medication but stopped taking it 
because of the side effects.  He testified that the longest 
he had held a job was three years and that the loss of jobs 
was due to stress.  He indicated that he was currently worked 
as a night stocker.  He testified that he did not socialize 
and go to church because he felt uncomfortable.  

On VA examination in December 1999, the veteran reported that 
nightmares about the war and his martial experiences had 
increased to three to four times a week.  He reported that he 
had night sweats and some intrusive thoughts about the war.  
He indicated that he had been more easily startled by noises 
and did not go to restaurants because the noise upset him too 
much.  He reported that he avoided large stores because the 
crowds bothered him.  He indicated that he was separated from 
his wife of 26 years.  He indicated that he was working part-
time for a janitorial service since February.  He denied 
having significant problems at work.  When not a work, he 
spent his time mostly around the house not doing much of 
anything.  He indicated that he rarely visited anyone.  On 
mental status examination, there was no overt anxiety and 
some mild dysphoria.  Eye contact was good and speech was 
normal.  Affect was appropriate to content.  Thought 
processes and associations were logical and tight with no 
loosening of associations or confusion.  There was no gross 
impairment in memory and the veteran was oriented in all 
spheres.  There was no hallucinations or delusions.  Insight 
and judgment were adequate.  There was no homicidal or 
suicidal ideation.  The impression was PTSD and the GAF scale 
score was 59.

On VA examination in May 2002, the veteran reported that he 
did not receive mental health treatment and did not take any 
psychotropic medications.  He reported that he was not doing 
well.  He indicated that he was going through a depressive 
stage and had not gotten over the death of a family member.  
He reported nightmares two or three times a week.  He 
reported intrusive thoughts of the war.  He indicated that he 
was easily startled on occasion by sounds and that he avoided 
crowds.  He reported that he did not go to restaurants often 
because he felt closed in.  He was able to go to large stores 
on occasions.  He reported that he had been married for 29 
years but separated for 21 years.  He indicated that he was 
living alone but dating someone.  He reported that he worked 
at the VA hospital in housekeeping for the past three years.  
He indicated that he was getting along with his coworkers and 
adjusting to the job.  He indicated that he did not 
socialize.  On mental status examination, no significant 
anxiety or dysphoria was noted.  The examiner noted that the 
veteran made virtually no eye contact during the examination.  
Mood was euthymic and affect was appropriate to content.  
Thought processes and associations were logical and tight 
with no loosening of associations or confusion.  There was no 
gross impairment in memory and the veteran was oriented in 
all spheres.  There was no hallucinations or delusions.  
Insight and judgment were adequate.  The veteran reported 
occasional suicidal ideation but denied intent.  He denied 
homicidal ideation.  The impression was PTSD and the GAF 
scale score was 58.

In October 2002, the veteran testified that he had problems 
keeping a job due to difficulty with authority figures.  He 
indicated that he was currently employed at the VA in the 
housekeeping department.  He testified that in the previous 
six months his job had deteriorated due to physical problems.  
He indicated that he had a female friend and that they had 
had problems in their relationship due to his having 
nightmares and becoming angry.  He testified that he was not 
receiving treatment or taking any medications for PTSD.  He 
indicated that he did not socialize and mostly stayed at 
home.  He indicated that he was going through a divorce and 
that the situation was upsetting and frustrating.  

An October 2002 statement from a friend of the veteran 
indicated that he experiences nightmares.  It was indicated 
that he had not been able to keep a job due to stress.  She 
indicated that he would get angry with her at times.  She 
also indicated that he sometimes thought that the military 
was listening to him or spying on him.  

A December 2002 VA outpatient treatment record noted mild 
situational depression secondary to ongoing divorce.  

The Board concludes the clinical findings do not support a 
rating in excess of 30 percent for the service-connected 
PTSD.  On VA examination in September 1998 the veteran 
indicated that he was not receiving any mental health 
treatment.  He reported intrusive thoughts, nightmares and 
avoidance of crowds.  He was able to work as a night stocker 
in a grocery store.  He indicated that he was separated from 
his wife and did not visit anyone.  VA outpatient records do 
not show any regular treatment for PTSD.  On VA examination 
in December 1999, he reported an increase in nightmares to 
three to four times a week and some intrusive thoughts.  He 
continued to report avoidance of crowds.  He was working 
part-time at a janitorial service and denied any significant 
problems at work.  The most recent examination in May 2002 
indicated that he was able to continue working, now at a VA 
hospital in housekeeping.  The evidence also shows that he 
was able to maintain a relationship with a woman, although it 
is noted that there are some problems related to anger.  He 
was able get along with coworkers.  He indicated that he did 
not socialize but was able to go to a large store on 
occasion.  The clinical findings do not show that the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
or that, by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment which 
would warrant a 50 percent rating under the old rating 
criteria of Diagnostic Code 9411.  The objective medical 
evidence does not show symptoms of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships which 
would warrant a 50 percent evaluation under Diagnostic Code 
9411.  

The September 1998 VA examination report showed that the GAF 
scale score was 57.  The GAF scale score was 59 on 
examination in December 1999 and it was 58 on examination in 
May 2002.  The GAF scale score of 60 indicates moderate 
symptoms or moderate difficulty in social, occupation or 
school functioning.  A GAF scale score of 50 indicates 
serious symptoms or any serious impairment in social, 
occupational or school functioning.  See American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  The GAF scores of 57, 
58, and 59 support the conclusion that a higher rating is not 
warranted.  These scores reflect no more than moderate 
impairment in social and occupational functioning, consistent 
with no more than a 30 percent disability rating.  
Accordingly, the criteria for an evaluation in excess of 30 
percent under Diagnostic Code 9411 are not met.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2002).

The preponderance of the evidence is against assignment of an 
evaluation in excess of 30 percent for PTSD.  There is no 
reasonable doubt on this matter that could be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2002).




ORDER

Service connection for a bilateral knee disability, to 
include degenerative arthritis, is denied.

An evaluation in excess of 30 percent for the service-
connected PTSD is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

